72528: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-20699: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72528


Short Caption:DEGRAW VS. DIST. CT. (DEGRAW)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D543167Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:04/02/2018 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:04/02/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeLegislative Counsel Bureau Legal DivisionKevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


PetitionerDavid Harrison DegrawKeith F. Pickard
							(Nevada Family Law Group)
						


Real Party in InterestMisty Jo DegrawBrian E. Blackham
							(Ghandi Deeter Blackham)
						Nedda Ghandi
							(Ghandi Deeter Blackham)
						


RespondentLinda Marquis


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


03/07/2017Filing FeeFiling fee paid. E-Payment $250.00 from Keith F. Pickard.


03/07/2017Petition/WritFiled Emergency Petition Under NRAP 21(6) for Writ of Mandamus and/or Prohibition Staying District Court's Order Requiring Evidentiary Hearing.17-07703




03/07/2017AppendixFiled Appendix to Petition for Writ.17-07704




03/07/2017Order/ProceduralFiled Order Imposing Temporary Stay and Directing Answer. Real Party in Interest: Answer due: 30 days. Petitioner shall have 15 days from service of the answer to file and serve a reply.17-07747




03/20/2017MotionFiled Nevada Legislature's Motion for Leave to File Amicus Brief One-Day Late After NRAP 29(f) Due Date.17-09092




03/30/2017Order/ProceduralFiled Order. Cause appearing, we grant the Nevada Legislature's untimely motion for an extension of time to file a brief of amicus curiae in support of petitioner. The clerk shall file the amicus brief received on March 20, 2017.  Real party in interest, on behalf of respondents, may address the amicus brief within her answer, due to be filed by April 6, 2017.17-10638




03/30/2017BriefFiled Nevada Legislature's Amicus Curiae Brief.17-10647




04/07/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Answer to Writ Petition due: April 20, 2017.17-11609




04/21/2017AppendixFiled Real Party in Interest Misty Jo DeGraw's Appendix.17-13262




04/21/2017Notice/OutgoingIssued Notice of Deficient Answer to Petition for Writ. Corrected Answer to Petition for Writ due: 5 days.17-13260




04/21/2017Petition/WritFiled Real Party in Interest Misty Jo DeGraw's Answering Brief (Answer to Petition for Writ).17-13349




05/08/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Reply in Support of Writ Petition due:  May 22, 2017.17-15075




05/12/2017Petition/WritFiled Petitioner's Reply to Real Party in Interest Misty Jo DeGraw's Answering Brief.17-15926




06/14/2017MotionFiled Real Party in Interest Misty Jo DeGraw's Motion to Lift Stay.17-19641




07/10/2017Order/ProceduralFiled Order Granting Motion.  Real party in interest has filed a motion to lift the stay on the basis that the 2017 legislative session has adjourned.  The stay of the proceedings in Eighth Judicial District Court Case No. D-16-543167-D imposed in our March 7, 2017, order is hereby lifted.17-22646




08/28/2017Order/ProceduralFiled Order to Show Cause.  Each party shall have ten days from the date of this order to submit any written order filed in the district court as a result of the district court's minute order, or otherwise show cause as to why this court should entertain the petition in the absence of a written order.  The parties should also show cause as to why this petition should not be dismissed as moot.17-28824




09/12/2017MotionFiled Petitioner's Reply to Order to Show Cause.17-30562




09/12/2017AppendixFiled Petitioner's Appendix to Reply to Order to Show Cause.17-30626




09/15/2017BriefFiled Nevada Legislature's Amicus Curiae Brief in Response to Order to Show Cause.17-31292




10/09/2017Order/ProceduralFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.17-34198




10/16/2017Order/ProceduralFiled Order to File Document.  Counsel for Real Party in Interest, Nedda Ghandi of the law firm of Ghander Deeter Blackham, shall have 5 days from the date of this order to file a response to the order to show cause.17-35305




10/23/2017MotionFiled Real Party in Interest Misty Jo Degraw's Reply to Order to Show Cause.17-36347




02/23/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, April 2, 2018, at 11:30 a.m. for 30 minutes in Las Vegas.18-07168




03/07/2018MotionFiled Nevada Legislature's Motion to Participate in Oral Argument as Amicus Curiae.18-08951




03/09/2018Order/ProceduralFiled Order Granting Motion.  The Nevada Legislature, amicus curiae in this original writ proceeding, has moved this court for permission to participate in the oral argument currently scheduled for April 2, 2018, at 11:30 a.m. in Las Vegas.  Cause appearing, the motion is granted.  See NRAP 29(h).  In addition to the 30 minutes previously allotted to the parties, the Nevada Legislature shall have 5 minutes to present oral argument respecting the position of amicus.  The real party in interest shall also have an additional 5 minutes to respond to the argument of amicus.  The oral argument shall now be limited to a total of 40 minutes.18-09418




03/12/2018Notice/IncomingFiled Notice of Appearance at Oral Argument  (Kevin Powers to argue on behalf of the Legislature).18-09608




03/16/2018Notice/IncomingFiled Notice of Appearance at Oral Argument (Brian Blackham to argue on behalf of Real Party in Interest).18-10486




03/19/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-10604




04/02/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


05/31/2018Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Douglas/Cherry/gibbons/Pickering/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 43. EN BANC18-20699




06/25/2018RemittiturIssued Notice in Lieu of Remittitur.18-24097




06/25/2018Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.



Combined Case View